Citation Nr: 0728381	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-20 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from June 1960 to May 1964.  He died 
in October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from May and September 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran died in October 2001.  The immediate cause of 
death was listed as pneumonia and respiratory failure due to, 
or a consequence of interstitial lung disease.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he had no service-
connected disabilities. 

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by a disability or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 1310, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.312 (2006). 

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code have not been met.  
38 U.S.C.A. §§ 3500, 3501(a)(1), 3510 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.807, 21.3020 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in May 2003 and 
February 2004, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for the cause of the veteran's death, of 
what VA would do or had done, what evidence she should 
provide, to include alternative forms of evidence, informed 
the appellant that it was her responsibility to help VA 
obtain medical evidence or other non-government records 
necessary to support her claims, and asked her to provide any 
information in her possession.  

VA requested and obtained relevant medical treatment records 
from G. H. Weaver, M.D., between April 1966 and April 1995 
and from J. H. Westerman, M.D., and the Walker Baptist 
Medical Center between September 2000 and October 2001.  The 
appellant was informed of the VA's efforts to obtain the 
veteran's treatment records and that it was the claimant's 
ultimate responsibility to submit medical evidence in support 
of her claims.  Further, VA obtained the veteran's service 
personnel and medical records.  Given the above, the Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claims, which VA has not 
obtained or made reasonable efforts to obtain.  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since the benefits regarding both 
claims are being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.  

The Board finds that the evidence of record - service 
personnel and medical records, post-service medical treatment 
records, death certificate, and lay statements -- is adequate 
for determining whether the criteria for service connection 
have been met.  Accordingly, the Board finds that the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims and 
no further assistance to the appellant in acquiring evidence 
is required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

Service Connection

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006); Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal cause of 
death it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2006).  Where a veteran who served for ninety days or more 
during a period of war develops certain chronic diseases to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

The appellant contends that the veteran's immediate cause of 
death was due to exposure to asbestos during his military 
service.  

At the time of his death, in October 2001, the appellant was 
married to the veteran.  The veteran was not service-
connected for any disabilities.  The veteran's certificate of 
death lists the immediate cause of death was listed as 
pneumonia and respiratory failure due to or as a consequence 
of interstitial lung disease.  

The Board notes that the appellant's claim was first 
received, in November 2001, after the effective date of 
38 C.F.R. § 3.300 (2006), which bars service connection for 
disabilities claimed to be due to a veteran's use of tobacco 
products during service.

The veteran had 4 years of active military service.  Service 
medical records show that the veteran was normal and free 
from respiratory diseases upon enlistment in June 1960.  
During his service, the veteran did not complain of or 
receive treatment for respiratory conditions.  At his 
separation examination, the veteran made no report of 
respiratory difficulties.  A chest X-ray dated in May 1964 
shows that the veteran's chest was negative for 
abnormalities.  Upon discharge, the veteran's chest/lungs 
were found to be clinically normal.

Post-service medical evidence includes statements from R. B. 
Levine, M.D., and Dr. Weaver, and various private treatment 
records.  Medical treatment records, from Dr. Weaver, between 
April 1966 and April 1995 and the Walker Baptist Medical 
Center between September 2000 and October 2001, show that the 
veteran was first diagnosed with interstitial lung disease 
and received aggressive treatment for the disease in 
September 2000.  Statements from Dr. Levine in January 2001 
and Dr. Weaver in August 2004 reveal that the veteran's 
interstitial fibrosis was typical of previous asbestos 
exposure.  However, the treatment records did not provide any 
evidence of asbestos exposure and the veteran did not report 
any history of exposure to asbestos in the military.  

In a December 2001 VA Form 21-4138, the appellant submitted 
information regarding the veteran's employment and possible 
exposure to asbestos since his discharge from military 
service in May 1964.  In her statement, the appellant 
indicated that all of the veteran's post-service employments 
were involved in the insulation and asbestos-related trade.  
Specifically, he worked in inventory, tearing down old 
buildings, and closing out equipment.

In contrast, the veteran's service personnel records do not 
provide evidence of exposure to asbestos while in service.  
The veteran's DD Form 214 indicates that the veteran served 
with the U.S. Navy between June 1960 and May 1964 and that 
his military occupational specialty (MOS) was parts clerk 
(clerical).  In August 1960, the veteran completed courses, 
to include basic military requirements and airman training, 
at the U.S. Navel Training Center in San Diego, California.  
In November 1961 the veteran served at the U.S. Naval Air 
Facility in China Lake, California until he was transferred 
to the U.S. Navel Station in Sangley Point, Philippines in 
November 1962.  None of the service records reveal actual 
exposure to asbestos or that the veteran's MOS involved 
possible exposure to asbestos.  Further, the veteran's 
training courses were inconsistent with a MOS that involves 
handling asbestos.  

After carefully reviewing the medical evidence and the 
veteran's claims file, the Board finds no competent medical 
evidence linking the veteran's cause of death, pneumonia and 
respiratory failure due to interstitial lung disease, to 
military service.  Although interstitial lung disease may be 
related to asbestos exposure, there is no evidence that the 
veteran was exposed to asbestos while in the military.  On 
the other hand, it appears that the veteran's post-service 
employment involved exposure to asbestos.  Therefore, no 
further VA medical examination/opinion is necessary prior to 
the final adjudication of this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The appellant and her representative may believe that there 
was a causal relationship between the veteran's service and 
his death.  However, the Board notes that there is no 
indication that the appellant possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay persons are not 
considered competent to offer medical opinions regarding 
causation or diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

There is no medical evidence that the pneumonia and 
respiratory failure due to interstitial lung disease, which 
led to the veteran's demise, had its onset due to service and 
there is no evidence that the disease was otherwise causally 
linked to an injury or disease of service origin.  Therefore, 
the appellant's claim must be denied.

In conclusion, the preponderance of the evidence is against 
the award of service connection for the cause of the 
veteran's death.  As a preponderance of the evidence is 
against the award of service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Eligibility for DEA under 38 U.S.C. Chapter 35

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including, that a permanent 
total service-connected disability have been in existence at 
the date of the veteran's death, or that the veteran died as 
a result of a service-connected disability.  38 C.F.R. 
§§ 3.807(a), 21.3020 (2006).  As discussed above, service 
connection for the cause of the veteran's death is denied.  
Accordingly, as a matter of law, entitlement to dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code is also denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

DEA benefits under Chapter 35, Title 38, United States Code 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


